Citation Nr: 1826354	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-11 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hypertension/high blood pressure.

2. Entitlement to service connection for bilateral sensorineural hearing loss.

3. Entitlement to service connection for a right knee condition, to include as secondary to a service-connected disability.

4. Entitlement to service connection for a left knee condition, to include as secondary to a service-connected disability.

5. Entitlement to service connection for a right shoulder condition, to include as secondary to a service-connected disability.

6. Entitlement to service connection for a left shoulder condition, to include as secondary to a service-connected disability.

7. Entitlement to service connection for a right ankle condition, to include as secondary to a service-connected disability.

8. Entitlement to service connection for a left ankle condition, to include as secondary to a service-connected disability.

9. Entitlement to service connection for a right foot condition, to include as secondary to a service-connected disability.

10. Entitlement to service connection for a left foot condition, to include as secondary to a service-connected disability.

11. Entitlement to service connection for hyperlipidemia.

12. Entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected residuals of right radial head fracture.

13. Entitlement to an initial compensable rating effective prior to April 10, 2013, and a rating in excess of 10 percent, effective from April 10, 2013, for residuals of right radial head fracture.

14. Entitlement to an initial compensable rating for appendectomy, status post, solved, claimed as appendicitis surgery.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from March 2006 to June 2006, from January 2007 to April 2008, and from March 2009 to May 2010.
These matters come before the Board of Veteran's Appeals (Board) on appeal from October 2010, May 2013, and July 2014 rating decisions from a Department of Veterans Affairs (VA) Regional Office (RO).

The October 2010 rating decision granted service connection for a right radial head fracture, and for appendectomy, status post, and assigned 0 percent ratings for both, effective May 4, 2010; and denied service connection for high blood pressure and for bilateral hearing loss.  A February 2014 rating decision subsequently increased the initial rating assigned for the Veteran's right radial head fracture to 10 percent, effective from April 10, 2013.  The May 2013 rating decision denied service connection for depressive disorder and the July 2014 rating decision denied service connection for a right shoulder condition, a left shoulder condition, a right knee condition, a left knee condition, a right ankle condition, a left knee condition, a right foot condition, a left foot condition, and hyperlipidemia.

The Veteran's claim for a depressive disorder has been expanded to encompass service connection for all psychiatric disorders, on both a direct and secondary basis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Finally, in February 2018, the Board requested that the Veteran clarify who he wanted to represent him, and stated that if he did not respond to the Board's letter in 30 days, it would be assumed he wanted to represent himself.  The Veteran did not respond to this letter.

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. The preponderance of the evidence of record is against a finding that the Veteran's hypertension had an onset during active military service, and it is not shown to otherwise have been caused or aggravated by active service.
2. The preponderance of the evidence of record indicates that the Veteran does not have bilateral hearing loss for VA disability purposes.

3. The preponderance of the evidence is against a finding that the Veteran has a right knee condition that is etiologically related to his service or a service-connected disability.

4. The preponderance of the evidence is against a finding that the Veteran has a left knee condition that is etiologically related to his service or a service-connected disability.

5. The preponderance of the evidence is against a finding that the Veteran has a right shoulder condition that is etiologically related to his service or a service-connected disability.

6. The preponderance of the evidence is against a finding that the Veteran has a left shoulder condition that had is etiologically related to his service or a service-connected disability.

7. The preponderance of the evidence is against a finding that the Veteran has a right ankle condition that is etiologically related to his service or a service-connected disability.

8. The preponderance of the evidence is against a finding that the Veteran has a left ankle condition that is etiologically related to his service or a service-connected disability.

9. The preponderance of the evidence is against a finding that the Veteran has a right foot condition that is etiologically related to his service or a service-connected disability.

10. The preponderance of the evidence is against a finding that the Veteran has a left foot condition that is etiologically related to his service or a service-connected disability.
11. Hyperlipidemia alone does not constitute a disability for which VA compensation benefits may be awarded; there is no indication of any currently manifested clinical disability etiologically related to hyperlipidemia.

12. Prior to April 10, 2013, the Veteran's right radial head fracture was manifested by full range of motion, as well as complaints of pain, worsened pain on use, weakness, tenderness, flare-ups, and limits on use, resulting in functional limitations.  

13. Effective from April 10, 2013, the Veteran's right radial head fracture has been manifested by limitation of motion, with flexion limited to 80 degrees with pain on motion, as well as complaints of pain, worsened pain on use, weakness, tenderness, flare-ups, and limits on use, resulting in functional limitations.  

14. The Veteran's residuals appendectomy, status post, solved, has been manifested by a linear scar that is not painful or unstable and does not limit any function.


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. A right knee condition was not incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4. A left knee condition was not incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5. A right shoulder condition was not incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).
6. A left shoulder condition was not incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

7. A right ankle condition was not incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

8. A left ankle condition was not incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

9. A right foot condition was not incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

10. A left foot condition was not incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

11. The Veteran does not have a present chronic disability manifested by hyperlipidemia for which service connection can be granted.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

12. Effective prior to April 10, 2013, the criteria for a 10 percent rating for right radial head fracture have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 5206 (2017).

13. Effective from April 10, 2013, the criteria for a 20 percent rating for right radial head fracture have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, DC 5206 (2017).

14. The criteria for an initial compensable rating for appendectomy, status post, solved, claimed as appendicitis surgery, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.114, DC 7301, 4.118, DC 7804 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in letters sent to the Veteran in June 2010, July 2010, April 2011, September 2011, and March 2012.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and VA examinations were conducted in September 2010, October 2010, March 2012, April 2013, February 2014, and August 2016.  The Veteran was not scheduled for VA examinations with regard to the claims for service connection for hyperlipidemia, and right and left knee conditions, shoulder conditions, ankle conditions, and foot conditions.  As noted in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and there is an indication that the claimed disability or symptoms may be associated with service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in greater detail below, there is no indication that the Veteran has a bilateral knee, shoulder, ankle, or foot condition or that any claimed condition would be associated with his service or another service-connected disability.  Additionally, there is no indication that the Veteran has a diagnosed disability based on his hyperlipidemia.  The Board therefore concludes that VA examinations are not warranted to address these issues.  

With regard to the duty to assist, it appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained, and he has not identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  He has not raised any other issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  The Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Service Connection Claims

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet.App. 428 (2011). 


1. Hypertension

The Veteran contends that that his hypertension had an onset during active service.  In a statement dated in July 2010, the Veteran indicated he had high blood pressure during his first deployment from January 2007 to March 2008 at Guantanamo, and that since that deployment his pressures were getting high, and on his last deployment from March 2009 to May 2010, his pressures were getting worse.

With regard to current disability, the Board notes that VA treatment records show that the Veteran has been diagnosed with and treated for hypertension.  Service treatment records (STRs) show, however, show no complaint or finding of high blood pressure or hypertension.  On a VA examination in September 2010, no hypertension was found.  Post-service treatment records show that in December 2010, there was a notation that the Veteran was to undergo a performance measure for "HTN BP > or - 140/90", but it was also noted that the Veteran had canceled an appointment set for November 2010.  In May 2011, it was noted that the Veteran had borderline hypertension, and in May 2012 the diagnosis was hypertension.  

What is missing from the record is competent evidence showing that the Veteran's hypertension may be causally related to a period of qualifying active service.  38 C.F.R. § 3.303.  In that regard, there has been no indication or finding that hypertension had an onset during a specific period of active service, or that any such condition was aggravated during service.  Instead, the record reflects that hypertension was not diagnosed until several years after the Veteran's separation from service with intervening treatment records showing that he did not have hypertension.  The Board recognizes the Veteran's contentions that his hypertension had an onset in service.  While he is competent to report he has had elevated blood pressure readings, he is not competent to report that he has hypertension related to service, as elevated blood pressure readings do not constitute a diagnosis of hypertension and the ability to diagnose a disability and opine as to its etiology is beyond the competency of a lay person.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau, supra; Buchanan, supra; Kahana, supra. 

In summary, the preponderance of the evidence is against the claim of service connection for hypertension.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Bilateral Hearing Loss

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran essentially contends that service connection for bilateral hearing loss is warranted, based on his exposure to excessive noise during his periods of service.  What is missing from the record in this claim is competent medical evidence demonstrating that the Veteran has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Despite his contentions, the competent medical evidence shows that he does not have current hearing loss disability in either ear, as prescribed by VA standards.  See 38 C.F.R. § 3.385.  The reported pure tone thresholds and speech recognition scores made on the VA audiometric examinations in October 2010, February 2014, and August 2016 did not meet the regulatory requirements. 

Full consideration has been given to the Veteran's assertions regarding his hearing loss being related to service.  Lay persons are competent to provide opinions on some medical issues, but the specific issue in this case, the presence of a hearing loss disability for VA purposes, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, supra.  Although the Veteran is competent to report diminished hearing, he is not competent to report the specific results of audiometric and word recognition testing, as required by 38 C.F.R. § 3.385. 

As the Veteran does not have bilateral hearing loss disability, as defined by regulation, the preponderance of the evidence is against the claim.  The claim for service connection for bilateral hearing loss must therefore be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

3. Right/Left Knee, Shoulder, Ankle, and Foot Conditions

The Veteran contends he has right and left knee conditions, right and left shoulder conditions, right and left ankle conditions, and right and left foot conditions related to service.  He has also claimed that these conditions are related to the service-connected lumbar strain and right radial head fracture by x-ray. 

The Veteran's STRs show no report or finding of any right or left knee, shoulder, ankle, or foot conditions.  Post-service records show no finding or diagnosis of any right or left knee, shoulder, ankle, or foot conditions, that may be related to service.  The record does show that the Veteran had a right arm injury in service, manifested by right radial fracture, for which service connection has already been granted.  

As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer v. Derwinski, supra.  Thus, as the record does not show that the Veteran has right or left knee, shoulder, ankle, or foot conditions, beyond the right arm (right radial head fracture) for which service connection has already been granted, no current disabilities have been shown.  The Board acknowledges that the Veteran has contended he has these conditions or symptoms that are related to service or to his service-connected disabilities.  However, as a layperson, while he can testify to experiencing symptoms such as pain, he does not have the medical competence to identify or diagnose disabilities of the knees, shoulders, ankles, or feet, as these are complex medical determinations that cannot be made based on lay observation alone.  See Kahana v. Shinseki, supra; see also Jandreau v. Nicholson, supra.   Additionally, the Veteran does not have the medical competence to opine as to the etiology of any diagnosed disabilities.  Therefore, even assuming that he had a diagnosis for each of his claimed disabilities, the record still does not indicate that any such diagnosis would be related to his service or to any of his other service-connected disabilities.  The Veteran's bare assertions of a relationship are not competent evidence.
Because the Veteran does not have current disabilities, and there is nothing in the record to indicate that any of the claimed disabilities are related to his service or to a service-connected disability, the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for right and left knee conditions, shoulder conditions, ankle conditions, and foot conditions must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

4. Hyperlipidemia.

The Veteran claims service connection for hyperlipidemia.  VA treatment records show treatment for hyperlipidemia.  The Board notes, however, that hyperlipidemia is a laboratory finding and not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.)  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, in this case, while elevated cholesterol (hyperlipidemia) may be a risk factor for disability, it is not itself a disability for VA purposes.  Nothing in the medical evidence reflects the Veteran has a current disability manifested by hyperlipidemia, nor are there symptoms, manifestations, or any deficits in bodily functioning associated with this laboratory finding.  A clinical finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  Brammer v. Derwinski, supra.  The Veteran has presented no competent medical evidence to the contrary.  Because he does not have a current disability for which service connection may be granted, the preponderance of the evidence is against the claim for service connection for hyperlipidemia, and there is no reasonable doubt to be resolved.  38 U.S.C. § 5107(b).



III. Increased Rating Claims

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Right Radial Head Fracture

The Veteran contends he should be entitled to an initial compensable rating effective prior to April 10, 2013, and a rating in excess of 10 percent, effective from April 10, 2013, for the service-connected right radial head (elbow) fracture residuals, which have been rated under Diagnostic Codes (DCs) 5299-5206 for limitation of flexion of the forearm.  The use of the "99" series and a hyphenated diagnostic code reflects that there are no specific diagnostic codes applicable to the elbow disabilities, and they must be rated by analogy.  38 C.F.R. § 4.20.

The record reflects that the Veteran's right hand is his dominant (major) hand.
DC 5206 provides a 0 percent rating for flexion of the forearm for the major extremity limited to 110 degrees.  A 10 percent rating is warranted for flexion limited to 100 degrees.  A 20 percent rating is warranted for flexion limited to 90 degrees.  A 30 percent rating is warranted for flexion limited to 70 degrees.  A 40 percent rating is for flexion limited to 55 degrees.  38 C.F.R. § 4.71a, DC 5206.

Pursuant to DC 5207, a 10 percent rating is warranted where extension of either elbow is limited to 45 degrees.  A 20 percent rating is warranted where extension of either elbow is limited to 75 degrees.  A 30 percent rating is warranted for extension of the major elbow limited to 90 degrees.  A 40 percent rating is warranted for extension of the major elbow limited to 100 degrees.  38 C.F.R. § 4.71a, DC 5207.

Normal range of motion of the elbow is from zero degrees of extension to 145 degrees of flexion.  38 C.F.R. § 4.71a, Plate I.

Review of the record shows that on September 2010 VA examination, the Veteran reported right medial elbow pain that worsened when he tried to lift heavy objects.  His symptoms included tenderness and moderate flare-ups every 2 to 3 weeks which lasted for hours.  Flare-ups were precipitated by lifting heavy objects and alleviated by taking Panadol.  Range of motion of the right arm was normal, including flexion to 145 degrees, with no objective evidence of pain.  There were no additional limitations of motion after 3 repetitions of motion.  It was noted that the Veteran was not working, but his right arm condition (right medial elbow) would cause problems with lifting and carrying.  There were also effects on usual daily activities, including mild effects on chores, shopping, bathing, and grooming, and moderate effects on exercise and sports.

On March 2012 VA examination, the Veteran denied flare-ups.  Range of motion testing of the right elbow revealed flexion was to 145 degrees (normal) with no evidence of pain on motion, and extension was normal.  He was able to perform 3 repetitions of range of motion, without additional limitation of motion.  After 3 repetitions, he had functional impairment of the right elbow manifested by weakened movement.  There was pain on palpation of the right lateral epicondyle.  Muscle strength testing in the right elbow was normal on flexion and slight reduced on extension with some resistance.  The examiner opined that the right radial head fracture residuals impacted the Veteran's ability to work, noting he was limited to semi-sedentary type jobs, carrying, lifting, and heavy weight handling.

In a letter dated in April 2012, a private physician, Dr. O., reported that the Veteran had right arm pain after activity, and he felt weakness and loss of strength while grabbing bags or having to lift heavy objects, and his pain was exacerbated with cold weather or rainy days.  Dr. O. opined that the Veteran was no longer able to tolerate strong physical activity due to his back and arm problem.

At a VA examination on April 10, 2013, the Veteran reported he felt weakness in the right arm, was unable to carry a shopping bag, and was unable to use tools.  He denied any treatment besides medication and rest.  He denied that flare-ups impacted his elbow function.  Range of motion testing revealed flexion to 130 degrees, with painful motion starting at 120 degrees; and extension was full without evidence of painful motion.  He was able to perform three repetitions of range of motion, without additional functional loss or additional limitation of motion.  He had tenderness to palpation of the right elbow.  Muscle strength testing in the right elbow was normal, and there was no evidence of muscle atrophy.  It was noted that he did not have flail joint, joint fracture, ununited fracture, malaligned fracture, or impairment of supination or pronation.  The examiner opined that the Veteran's right radial head fracture residuals impacted his ability to work, noting that he was unable to use tools.  The examiner indicated that the right elbow limitation in flexion did not limit the Veteran from engaging in full time sedentary to light work, noting that his range of motion was functional.  It was also noted that the Veteran had no limitation in supination or pronation and no neurologic deficits.  

On August 2016 VA examination, the Veteran reported his right elbow pain was precipitated by opening a can, carrying heavy objects, driving, and writing.  He reported that during flare-ups, pain was at level 7 out of 10, and he was unable to drive, write, or do gardening during a flare-up.  Range of motion testing revealed flexion was to 80 degrees, extension to 0 degrees, and normal forearm supination and pronation, with pain on motion, but the pain did not result in functional loss.  There was no pain with weight-bearing, no tenderness on palpation, and no crepitus.  He was able to perform three repetitions of range of motion, without additional functional loss.  It was noted that the Veteran was being examined immediately after repetitive use over time, and that functional ability was not significantly limited by pain, weakness, fatigability, or incoordination, after repeated use over a period of time.  He was not examined during a flare-up, and the examiner was unable to say, without speculation, if pain, weakness, fatigability, or incoordination, significantly limited functional ability, noting that examination must be performed during a flare-up.  Muscle strength testing in the right elbow was normal.  There was no evidence of muscle atrophy.  The examiner opined that the Veteran's service-connected right radial head fracture residuals impacted his ability to work, noting that he was studying to be a radiology technician, and reported pain in the right shoulder especially if moving a patient who did not cooperate.   

The Veteran contends he should be entitled to an initial compensable rating effective prior to April 10, 2013, for the service-connected residuals of right radial head (elbow) fracture.  Review of the record shows that the Veteran exhibited noncompensable limitation of right elbow motion prior to April 10, 2013.  He also, however, reported chronic right elbow pain that worsened with use, weakness and loss of strength of the right elbow on use, flare-ups every 2 to 3 weeks when lifting heavy objects, and difficulties with lifting and carrying as well as effects on activities of daily living.  Examination revealed tenderness of the elbow, and, after 3 repetitions of right elbow motion, he had functional impairment of the right elbow manifested by weakened movement.  Muscle strength testing in the right elbow was slight reduced on extension with some resistance.  Thus, although range of motion was noncompensable, the Veteran's report of pain and limits shown would result in functional impairment, and the Board finds that such meets the criteria for a minimum 10 percent compensable rating under DC 5206.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Deluca v. Brown, 8 Vet. App. 202 (1995).  A rating higher than 10 percent, however, has not been demonstrated prior to April 10, 2013, as the Veteran's right elbow has not displayed the necessary loss of range of motion to result in the next higher rating, even when taking into consideration loss of use on repetition or during a flare-up.  Id.

With regard to the claim for a rating in excess of 10 percent, effective from April 10, 2013, the Board notes that at the most recent VA examination in 2016, flexion of the right elbow was shown to be limited to 80 degrees with pain on motion, but the pain did not result in functional loss.  The Board finds that such meets the criteria for a 20 percent rating, under DC 5206, effective from April 10, 2013.  Although the Veteran has experienced weakness in the right arm, as well as limits on use of the elbow, flare-ups, and tenderness, the competent evidence also shows that after three repetitions of range of right elbow motion, no additional functional loss was shown, and that the Veteran was examined immediately after repetitive use over time, and the examiner indicated that the Veteran's functional ability was not significantly limited by pain, weakness, fatigability, or incoordination, after repeated use over a period of time.  Thus, a rating higher than 20 percent, however, has not been demonstrated effective from April 10, 2013, as the Veteran's right elbow has not displayed the necessary loss of range of motion to result in the next higher rating, even when taking into consideration flare-ups and functional limitations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Deluca v. Brown, supra.

The Board has also considered whether a higher rating is warranted, prior to or effective from April 10, 2013, under an alternative diagnostic code relating to disabilities of the elbow and forearm.  However, the competent evidence of record does not show right elbow ankylosis, forearm flexion limited to 100 degrees with extension limited to 45 degrees, joint fracture, nonunion of the radius and ulna, impairment of the radius or ulna, or impairment of supination and pronation.  See 38 C.F.R. § 4.71a, DCs 5205, 5208 - 5213.  

2. Residuals of Appendectomy

The Veteran contends he should be entitled to a compensable rating for the service-connected residuals of appendectomy, status post, solved, claimed as appendicitis surgery.  Service records show that the Veteran underwent an appendectomy in service in May 2007 for appendicitis, after which no complications were noted.  

In the October 2010 rating decision, the RO assigned a 0 percent rating for the service-connected appendectomy, status post, solved, and claimed as appendicitis surgery under DCs 7301-7804.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

DC 7804 pertains to unstable or painful scars and provides that one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1) provides that an unstable scar is one where there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7804.

Under DC 7301, a 0 percent rating is warranted for adhesions of the peritoneum when the disability is mild.  A 10 percent rating is warranted for adhesions of the peritoneum when the disability is moderate, with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  38 C.F.R. § 4.114, DC 7301.  A Note under DC 7301 indicates that ratings for adhesions will be considered when there is a history of operative or other infectious (intraabdominal) process, and at least two of the following:  disturbance of motility, actual partial obstruction, reflex disturbances, and the presence of pain.

Review of the record shows that on a VA examination in October 2010, it was noted that the Veteran had appendicitis surgery in 2007 in service, after which he was placed on rest for approximately 2 weeks and after that he returned to work.  He reported that after the surgery his weight was constantly up and down, but that his condition had improved since the onset.  No scars were noted on examination.  The diagnosis was appendectomy status post solved, and it was noted that this had no effects on his usual occupation or his usual daily activities.

On a VA examination in April 2013, the Veteran's abdomen scar, as a residual of appendectomy, was noted.  He denied any symptoms related to the abdomen scar.  On examination the scar was not painful or unstable, and was found to be flesh colored, linear, and measuring 3.0 cm. by0.1 cm.  The scar did not result in limitation of function.

The Board notes that a compensable rating for the residuals of appendectomy is not warranted under DC 7804 as there is only one scar noted on examination, and the scar is neither unstable nor painful, and does not limit the Veteran's functioning.  Additionally, a compensable rating is not warranted under DC 7301, as the competent evidence of record does not show that the residuals of appendectomy result in moderate disability, to include pulling pain on attempting work, being aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation or abdominal distension.  The Board also notes that on the VA examinations in 2010 and 2013, there were no symptoms or manifestations attributed to the appendectomy, and in 2013, the Veteran denied any symptoms related to the abdomen scar.  

The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt standard does not apply, and accordingly, entitlement to an initial compensable rating for the Veteran's service-connected appendectomy status post must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, supra.


ORDER

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is denied.

Service connection for right knee condition is denied.

Service connection for left knee condition is denied.

Service connection for right shoulder condition is denied.

Service connection for left shoulder condition is denied.
Service connection for right ankle condition is denied.

Service connection for left ankle condition is denied.

Service connection for right foot condition is denied.

Service connection for left foot condition is denied.

Service connection for hyperlipidemia is denied.

A 10 percent rating is granted, effective prior to April 10, 2013, for right radial head fracture, subject to the rules and regulations governing the award of monetary benefits.  

A 20 percent rating is granted, effective from April 10, 2013, for right radial head fracture, subject to the rules and regulations governing the award of monetary benefits.  

An initial compensable rating for appendectomy, status post, solved, claimed as appendicitis surgery, is denied.


REMAND

The Veteran contends he has a psychiatric disorder related to his active service.  He also contended his psychiatric disorder is related to his service-connected disabilities.  

The Veteran's STRs show no report or finding of a psychiatric disorder.  Post-service VA treatment records show that in May 2011, the Veteran was given an assessment of depression, and it was noted that he had presented with numerous complaints that were highly suggestive of major depression.  It was also noted that the Veteran would be started on antidepressive medication. 

On a VA examination in March 2012, the diagnosis was depressive disorder.  The examiner opined that the Veteran's depressive disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness, citing for rationale that there was no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment prior to or during military service, nor was there evidence of past or current psychiatric treatment.  The examiner also noted that depression and many other mental disorders were broadly described as the product of a complex interaction between biological and psychosocial factors, and that the relative importance of biological and psychosocial factors might vary across individuals and across different types of depression.

In a letter dated in April 2012, a private physician, Dr. N.A.O.V. noted that the Veteran had a history of depression, and opined that the Veteran's nervous problem was at least as likely as not due to his musculoskeletal problem which were not letting him realize his duties at what he prepared for to earn his living.

On a VA examination in May 2014, it was noted that the Veteran denied, and the record was silent for, any pre-military, military (2009-2010), or post/military psychiatric evaluation or treatment.  The examiner noted the Veteran's first psychiatry assessment in November 2012 - two years post military service - for symptoms of depression.  The stressors identified were economical, family, and unemployment.  The examiner acknowledged the April 2012 private opinion, but found it to be a poor quality examination which did not have the minimal information for a proper diagnosis.  The May 2014 VA examiner then opined that the claimed condition (insomnia/anxiety) was less likely than not related to, or the result of, or aggravated by, active military service or any service-connected condition.

The Board finds the VA examiner's reports to be problematic because the 2012 examiner indicated there was no current psychiatric treatment or follow up, but a review of VA treatment records tends to show otherwise.  Also the 2014 VA examiner noted the first psychiatric assessment was in November 2012 and stressors identified were economical, family, and unemployment.  The record reflects, however, that in addition to the private examiner's positive opinion regarding secondary service connection in April 2012, VA treatment records, including one in January 2014, identified stressors related to the Veteran's psychiatric disorder to include his medical problems.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  After reviewing the VA examination reports, the Board concludes that the examiner's opinions are inadequate and a remand is therefore warranted to obtain a supplemental opinion.

Accordingly, the case is REMANDED for the following actions:

1. With any assistance needed from the Veteran, obtain relevant outstanding medical records, to include VA treatment records dated from August 2016 to the present.  Negative replies should be requested.

2. Forward the claims folder to the VA examiner who provided the May 2014 VA examination report and opinion for a supplemental opinion.  The examiner should review the Veteran's claims folder, and specify any current psychiatric disorders for the record.  The examiner should then be requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that any current psychiatric disorder had an onset in or is related to service, or aggravated by a service-connected disability, to specifically include the residuals of right radial head fracture.  The examiner should discuss the relevance, if any, of the May 2011 VA treatment record showing the Veteran being assessed as having depression and prescribed medication therefore, as well as the VA treatment records suggesting his medical problems  are related to his psychiatric disorder.  The examiner must explain the rationale for all opinions given.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner should so state and should provide an explanation as to the reason(s) therefore.  If the original VA examiner (from 2014) is not available, please forward this request to another qualified examiner in order to comply with this request.  If deemed necessary by the examiner, a physical examination of the Veteran should be conducted.

3.  After completing the above actions, the claim must be readjudicated.  If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


